                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                               DOCKET NO. 3:18-cv-00236-FDW
    WILLIE MARBLE,                                      )
                                                        )
           Plaintiff,                                   )
                                                        )
    vs.                                                 )
                                                        )                          ORDER
    MECKLENBURG COUNTY, et al.,                         )
                                                        )
           Defendants.                                  )
                                                        )
                                                        )
                                                        )

          THIS MATTER is before the Court on Plaintiff’s Motion to Amend Complaint (Doc. No.

12) and several Motions for Summary Judgment (Doc. Nos. 13, 15, and 16).

          Plaintiff, a prisoner of the State of North Carolina, originally filed this civil rights action

under 42 U.S.C. § 1983. He named three defendants in his Complaint: Mecklenburg County, the

City of Charlotte, and John Doe, and unidentified police officer.1 (Doc. No. 1). Plaintiff also filed

a Motion for Preliminary Injunction. (Doc. No. 3). The Court dismissed the Complaint for failure

to state a claim upon which relief may be granted and denied Plaintiff’s Motion for a Preliminary

Injunction (Doc. No. 10). Plaintiff thereafter filed a Motion to Amend Complaint (Doc. No. 12)

and three Motions for Summary Judgment (Doc. Nos. 13, 15, and 16).

          It is well-established authority that pro se complaints are to be construed liberally. See

Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Kerr v. Marshall Univ. Bd. of Governors,

824 F.3d 62, 72 (4th Cir. 2016) (reiterating the “obligation to liberally construe a pro se


1
 As the Court previously noted, Plaintiff originally identified “One Unknown Policeman” in his original complaint.
(Doc. No. 10, p. 1, n. 1).
                                                        1
complaint”). An “active interpretation” is required for the district court to properly fulfill its

obligation. Fitz v. Terry, No. 88-7328, 1989 WL 64157, at *2 (4th Cir. May 26, 1989). Although

Plaintiff titles his motion “Motion to Amend Pro-Se § 1983 Complaint,” he also cites Federal Rule

of Civil Procedure 59(e) in the title, which would instead be a motion to alter or amend judgment.

See Fed. R. Civ. P. 59(e); (Doc. No. 12, p. 1-2). Based on its interpretation of the motion, the

Court interprets Plaintiff as moving for the Court to reconsider its order dismissing the case. (Doc.

No. 10).   Accordingly, Plaintiff’s Motion to Amend Complaint (Doc. No. 12) is GRANTED.

Upon reconsideration of the matter, the Court VACATES its Order Dismissing the Case (Doc. No.

10) and the Clerk’s Judgment (Doc. No. 11). Thus, Plaintiff’s original complaint (Doc. No. 1) is

REINSTATED.

       Because the Court is granting Plaintiff’s Motion to Amend Complaint (Doc. No. 12),

Plaintiff’s Motions for Summary Judgment (Doc. Nos. 13, 15, and 16) are DENIED WITHOUT

PREJUDICE.

       IT IS THEREFORE ORDERED that:

           1. Plaintiff’s Motion to Amend Complaint (Doc. No. 12) is GRANTED;

           2. The Court’s Order Dismissing the Case (Doc. No. 10) and the Clerk’s Judgment

               (Doc. No. 11) are VACATED;

           3. Plaintiff’s original complaint (Doc. No. 1) is REINSTATED;

           4. Plaintiff’s Motions for Summary Judgment (Doc. Nos. 13, 15, and 16) are DENIED

               WITHOUT PREJUDICE; Plaintiff is free to raise the arguments again at the

               appropriate time; and

           5. The Order Directing Monthly Payments to be made from the Prison Account of


                                                 2
                             Plaintiff (Doc. No. 8) is REINSTATED. Plaintiff is instructed to make the required

                             payments, including the partial filing fee of ninety dollars ($90), see (Doc. No. 8,

                             p. 1), within thirty (30) days of the date of this order. Failure to comply with this

                             order may result in dismissal of the complaint. Once Plaintiff submits the required

                             filing fee, the Clerk is directed to mail summons forms to Plaintiff for Plaintiff to

                             fill out and return for service of process on all Defendants. Once the Court receives

                             the summons forms, the Court shall then direct the U.S. Marshal to effectuate

                             service on Defendants. The Clerk is respectfully instructed to note on the docket

                             when the Clerk has received the partial filing fee and when the forms have been

                             mailed to Plaintiff.

                       IT IS SO ORDERED.



Signed: September 12, 2019




                                                               3
